Filed by Federated Equity Funds on behalf of Federated Market Opportunity Fund. Pursuant to Rule 14a-6 of the Securities Act of 1934 Commission File No. 811-4017 Important Notice Your Proxy Vote Is Critical! You will soon receive a proxy package in the mail with important information regarding your Federated Fund. Included in the package will be details about a proposal by the Board of the Fund that affects the fund you own. This proposal requires a shareholder vote. Your vote is very important to us, no matter how many shares you own. Once you receive your proxy, you will be able to vote in three different ways: by Telephone Please refer to your ballot for the appropriate telephone number. via the Internet Please refer to your ballot for the appropriate internet address. by Mail Please vote using the ballot and mail it back using the postage paid envelope. The Fund is comprised of many accounts and every one of them has a direct impact on the outcome of the proxy vote. Please help us to avoid additional expense by voting via one of the methods described above.
